Title: From Thomas Jefferson to Barré, 2 October 1785
From: Jefferson, Thomas
To: Barré, Jean Baptiste Henri



Sir
Paris Oct. 2. 1785.

I am now to acknolege the receipt of your favour of Sep. 19. I think I informed you that when I proposed to Wright to draw the picture of Genl. Washington for me, he would not agree to do it until I promised him that no copy should be taken till he should have had time to send another, which he had just drawn, to his mother in London and she also time to have an engraving made from it and stamps taken. This was in May 1784. In a letter of Jan. 13. 1785 I wrote to Mr. Hopkinson of Philadelphia praying him to ask of Wright if I was yet at liberty to permit copies to be  taken from the picture drawn by him. Mr. Hopkinson in a letter, written immediately after the receipt of mine, tells me he has not yet seen Wright, but will take care to get me an answer. Nevertheless I have received as yet no answer, tho’ Mr. Hopkinson wrote me a letter a month after that. A gentleman lately from London who saw Mrs. Wright there, assures me that she has never received the picture which her son was to send her, which induces a presumption that he has declined sending it. Should I not ere long receive an answer from Mr. Hopkinson I shall think myself at liberty to suffer copies to be taken, and will certainly give the first notice to Monsieur Thevenot [Thévénard], repeating, what I before mentioned, that if he would prefer a copy from Peale’s drawing, which I also have, he may have that taken immediately. I shall seize with pleasure the first moment of obliging Monsieur de Thevenot as well on account of his general merit and rank, as of the particular friendly dispositions which he bears towards my countrymen, testimonies of which I receive from those of them who come from L’Orient. I have the honour to be Sir Your most obedient humble servt.,

Th: Jefferson

